   Case 2:18-mj-02623-DUTY Document 12 Filed 10/09/18 Page 1 of 4 Page ID #:44



 1 ~I                                                        r~_._ .
                                                                            FILED
 2 [sI'                                                          CLERK, U.S. DISTRICT COURT



 3                                                                     ~C1' - 9 2018
 4k                                                            CENTRAL DISTRICT OF CALIFpRNIA
                                                               BY                     QEPUTY
 5


 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10
11        UNITED STATES OF AMERICA,                        Case No.: ~ ~— ~T' z623
12                                       Plaintiff,        ORDER OF DETENTION
13        vs.
14
15
          $e~ ~~a ~► ~ ~ D rake D~a.le    i7efendant.
16
1%                                                    I.
1 FS      A.    O     On motion of the Government in a case allegedly involving:
i9              1.    ( )    a crime of violence.
20              2.    ( )    an offense with maximum sentence of life imprisonment or death.
2I              3.    O      a narcotics or controlled substance offense with maximum sentence
2~                           often or more years.
23              4.    ()     any felony -where defendant convicted of two or more prior offenses
2~                           described above.
2~              5.    O      any felony that is not otherwise a crime of violence that involves a
2n                           minor victim, or possession or use of a firearm or destructive device
27                           or any other dangerous weapon, or a failure to register under 18
28                           ZJ.S.C. § 2250.
    Case 2:18-mj-02623-DUTY Document 12 Filed 10/09/18 Page 2 of 4 Page ID #:45




    1 ~ B         (~ On motion by the Government/( )on Court's own motion, in a case
 2                       allegedly involving:
 3                (t/~ On the furt r allegation by the Government of:
 4                       1.           a serious risk that the defendant will flee.
 5                       2.   ()      a serious risk that the defendant will:
 6                             a.    ()       obstruct or attempt to obstruct justice.
 7                             b.    ()       threaten, injure or intimidate a prospective witness or
 8                             juror, or attempt to do so.
 9          C.     The Government( )is/(         is not entitled to a rebuttable presumption that no
10                 condition or combination of conditions will reasonably assure the defendant's
li                 appearance as required and the safety or any person or the community.
ly
l~                                                      II.
1 ~-        I~~   (~ The Court finds that no condition or combination of conditions will
1J                       reasonably assure:
I6                 1.   (~     the ppearance of the defendant as required.
1%                            (       and/or
15                2.    (/~ the safety of any person or the community.
19          Q     O     'The Court zinds That the defendant has not rebutted by sufficient evidence to
2U                       the contrary the presumption provided by statute.
2.
22                                                      ~iII.
2J                The Court has considerea:                                                              I
2~-         A.    (X)    the nature and circumstances of the offenses) charged, including whether i
2~                      the offense is a crime of violence, a Federal crime ofterrorism, or involves
26                       a minor victim or a controlled substance, firearm, explosive, or destructive
 ;
 '                       device,
2           B.    (X) the weight or evidence against the defendant;

       ~:                                          Page 2 of4
   Case 2:18-mj-02623-DUTY Document 12 Filed 10/09/18 Page 3 of 4 Page ID #:46




  1     C.   (X)    the history and characteristics of the defendant; and
  2     D.   (X)    the nature and seriousness of the danger to any person or the community.
  3
  4                                                    IV.
  5          Tne Court also has considered all the evidence adduced at the hearing and the
  6     arguments    and/or     statements        of counsel, and              the    Pretrial   Services
  7     Report/recommendation.
  8
  9                                                     V.
10           The Court bases the foregoing findings) on the following:
li      A.   (.~ As to flight risk:
12
,~
~~              v~o ~noft ha iI ~so v~'C.~s
14              bum-q~rt~ wi~( ~i~fz~►Ma~-t~n ~n v~c~~i F►'~ecl
1J              Iti~Sfi~ o-F s ~ hs+ov~rce ab~ssz.
'1 c~

1~

lb
IJ

2(~
z~      B.   ( ~ As to danger:
2~             c.~i~rn1~tc~c~ Iiis                  ►`~ ~,lud~s c~. i covt~.~,(Qo~
2:=,                 I~11'e0l.p(a(1                          _ q~nc} `f~,? 5~"Gt~G
2~~                        Q C,1~ SS C 0 clYl              ~S           Gl~i~        ~(, 0S~ o
z~, .                c o w< ~ <" ~.q v~'o l~Xlc..~~s haws b~ ~-                       ~.~►d s
2~
2-,                   (~tJI~. ~~-f SU(J~°,VYIGtC.Q,~ G{ ~(b v (.~S
25            Ca~~r~~ rJ,~ ~i`I✓Yt fi 1 ~t v1~-eo Co ~l rn r ~~lo~ Qc~ o~
                      vlC~ ~wr 1~         ~ -htro ~i~ta~rm s seized ail ~s~~I c~ uJo~(me
                                                         $~oK  cash,S~o~9r~naclQs~ Skill
                                    ~Pag~ 3 of4 W`~`''
              rvL~C~t o~ rCSK c~.e.-~dc~~ ~Jo SeS ~VYte-S ~r~V1n a.CCeSS ~"°
              ~,II e~ (~ads-~~ -~-~. o~a►~u~-~,                            /ti~5-~~ o~ sb~''~~ab~~
    Case 2:18-mj-02623-DUTY Document 12 Filed 10/09/18 Page 4 of 4 Page ID #:47




  1                                              VI.
 2     A:   () The Court finds that a serious risk exists the defendant will:
  3                L     O      obstruct or attempt to obstruct justice.
 4                 2.    ()     attempt to/( )threaten, injure or intimidate a witness or juror.
  5    B.    The Court bases the foregoing findings) on the following:
 6


 8
 9
lU                                              VII.
li     A.    IT IS THEREFORE ORDERED that the defendant be detained prior to trial.
iz     B.    IT IS FURTHER ORDERED that the defendant be committed to the custody ofthe
l~           Attorney General for confinement in a corrections facility separate, to the extent
14           praciicabie, rrom persons awaiting or serving sentences or being held in custody
i~           pending appeal.
16     C.    ~T ~S ~'~~2THER O~RDEREI7that the defendant be afforded reasonable opportunity
i "/         for private consultaiion with counsel.
18     D.    ~T iS F~Jt~TI~R ORDERED that, on order of a Court of the United States or on
iy           request ofany attorney for the Government,the person in charge ofthe corrections
2(~          zacility in which defendant is confined deliver the defendant to a United States
2_           marshal for the purpose or an appearance in connection with a court proceeding.
2%
2:
  LL   DATEi~: t~G-~ ~ 7~~~
                      ~                        AN ROSENBLUTH
2~;                                          U.S. MAGISTRATE JUDGE
2
2",'
za
                                            Page 4 of4
